UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6545


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MUHAMMAD ABDUL RAHMAN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. James C. Dever III, District Judge. (7:08-cr-00126-D-1)


Submitted: October 20, 2020                                   Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Muhammad Abdul Rahman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
Brian A. Benczkowski, Assistant Attorney General, John P. Cronan, Deputy Assistant

Attorney General, Thomas E. Booth, Criminal Division, U.S. DEPARTMENT OF

JUSTICE, Washington, D.C.,
PER CURIAM:

       Muhammad Adbul Rahman appeals from the district court’s order denying relief on

his motion for a sentence reduction pursuant to the First Step Act of 2018, Pub. L. No. 115-

391, § 404, 132 Stat. 5194, 5222. We have reviewed the record and find that the district

court did not abuse its discretion in declining to reduce Rahman’s sentence. Accordingly,

we deny Rahman’s motion for a limited remand and affirm for the reasons stated by the

district court. United States v. Rahman, No. 7:08-cr-00126-D-1 (E.D.N.C. Apr. 17, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2